DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 09/12/22, has been entered.  Claims 8, 10-12, and 21-28 are pending and under examination. Claims 1-7, 9, and 13-20 are cancelled. Claims 8 and 10-12 are amended.

Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 03/11/22:
The objections to claims 8 and 9-12, found on page 3 at paragraphs 6 and 7, are withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 8-12 and 21-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 3 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 8-12 and 21-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 5 at paragraph 11, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 8-12 and 21-28 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hergenrother et al. 2017 (US 2017/0105963), found on page 12 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 8-12 and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. 2000 (WO 00/45165), found on page 14 at paragraph 13, is withdrawn in light of Applicant’s amendments thereto.)


New Rejections Necessitated by Applicant’s Amendments
New Rejection: Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. Claims 8, 10, 11, 12, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. 2016 (Pyroptosis is involved in the pathogenesis of human hepatocellular carcinoma; Oncotarget 7(151): 84658-84665). 
	 Chu teaches methods of evaluating the effect of berberine (i.e. identifying a candidate compound) on the relative concentration of caspase-1 (i.e. a biomarker; a caspase enzyme) compared to a control (i.e. a sample lacking berberine) comprising exposure of berberine to HepG2 cells (e.g. see Figure 2; meeting limitations found in instant claims 8, 10, 11, 12, and 26). Chu teach that pyroptosis was inhibited in human hepatocellular carcinoma (HCC) tissues and cells, but that contact with berberine (i.e. candidate compound) inhibited the viability, migration and invasion capacity of HepG2 cells through the induction of pyroptosis both in vitro and in vivo and concluded pyroptosis was involved in the pathogenesis of HCC (e.g. see abstract; and page 84659, right column; and Figure 4; meeting limitations found in instant claim 8). Chu teaches berberine is a promising agent for cancer treatments and has been shown to induce both autophagy and apoptosis (e.g. see page 84658, introduction). Chu teaches HCC is one of the most common malignancies worldwide but current medication is not sufficient to resolve the major concern about the long-term treatment efficacy; thus, uncovering the molecular pathogenesis of HCC and finding new therapeutic targets are vitally important (e.g. see page 84660; discussion). Chu teaches induction of pyroptosis has already been shown to elicit beneficial effects against many types of cancers (e.g. see page 84660; discussion). 
	Therefore, Chu anticipates the invention as claimed. 


New Rejection: Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.  Claims 8, 10-12 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. 2000 (WO 00/45165) in view of Chu et al. 2016 (Pyroptosis is involved in the pathogenesis of human hepatocellular carcinoma; Oncotarget 7(151): 84658-84665).
	Weber teaches methods for identifying therapeutically effective anti-neoplastic compounds (i.e. candidate compounds) comprising determining the ability of test compounds to act as activators of the caspase cascade (i.e. inflammatory biomarkers; wherein the biomarker is a caspase enzyme) in viable cultured eukaryotic cells having an intact cell membrane and expressing a cancer phenotype (i.e. cancerous cells), wherein a test compound that enhances caspase cascade activity, relative to a control without the test compound, is determined to have potential therapeutic efficacy (e.g. see abstract; page 9, Summary; Table 1; and Weber claims 1 and 17; meeting limitations found in instant claims 8 and 10).  Weber teaches it is pertinent to understand the mechanism of apoptosis in order to develop a method for the identification of anti-neoplastic drugs and that caspase-1 is recognized as instrumental in the apoptotic caspase cascade (e.g. page 6; meeting limitations found in instant claim 11).  Weber teaches all cancers are encompassed, in general, and specifically, Hodgkin's disease, non-Hodgkin's lymphomas, acute and chronic lymphocytic leukemias, multiple myeloma, neuroblastoma, breast carcinomas, ovarian carcinomas, lung carcinomas, Wilms' tumor, cervical carcinomas, testicular carcinomas, soft-tissue sarcomas, chronic lymphocytic leukemia, primary macroglobulinemia, bladder carcinomas, chronic granulocytic leukemia, primary brain carcinomas, malignant melanoma, small-cell lung carcinomas, stomach carcinomas, colon carcinomas, malignant pancreatic insulinoma, malignant carcinoid carcinomas, malignant melanomas, choriocarcinomas, mycosis fungoides, head and neck carcinomas, osteogenic sarcoma, pancreatic carcinomas, acute granulocytic leukemia, hairy cell leukemia, neuroblastoma, rhabdomyosarcoma, Kaposi's sarcoma, genitourinary carcinomas, thyroid carcinomas, esophageal carcinomas, malignant hypercalcemia, cervical carcinomas, renal cell carcinomas, endometrial carcinomas, polycythemia vera, essential thrombocytosis, adrenal cortex carcinomas, skin cancer, and prostatic carcinomas (e.g. see page 16; meeting limitations found in instant claims 8, 12, and 26-28). 
With regards to “...a cancer or tumor characterized by interrupted pyroptosis” and “indicates the candidate compound is useful to treat…” in newly amended claim 8; and all of the tumor types listed in dependent claims 21-28, it is noted that these limitations do not add a positively recited step to the method because none require the compound to actually be used on that particular tumor, but rather, only that is could or would be used (i.e. the claims are not drawn to a method of using the compound, for example, a method of treating a specific tumor type, but rather the claims are drawn to identifying a compound that is useful to treat one).  In addition, the only way for dependent claims 21-28 to further limit claim 8 is that each type of tumor listed is necessarily one that is “…characterized by interrupted pyroptosis”.  
Nevertheless, Weber does not explicitly state the compounds identified are useful to treat a tumor characterized by interrupted pyroptosis. 
However, Chu teaches that agents with promise for cancer treatments include those that have been shown to induce autophagy, apoptosis, and pyroptosis in cancer-causing cells (e.g. see page 84658, introduction). Chu teaches induction of pyroptosis has already been shown to elicit beneficial effects against many types of cancers (e.g. see page 84660; discussion). Chu teaches pyroptosis is a form of caspase-1 dependent programmed cell death and activation of pyroptosis promotes cell death, thereby exerting anticancer properties (e.g. see page 84658, introduction). Chu teaches similar methods of evaluating the effect of candidate compounds (e.g. berberine) on the activation of caspase cascade comprising exposure of the candidate compound to cancerous cells or tissue (see Figure 2). Chu teach that pyroptosis was inhibited in human hepatocellular carcinoma (HCC) tissues and cells, but that contact with berberine (i.e. candidate compound) inhibited the viability, migration and invasion capacity of HepG2 cells through the induction of pyroptosis both in vitro and in vivo and concluded pyroptosis was involved in the pathogenesis of HCC (e.g. see abstract; and page 84659, right column; and Figure 4). Chu teaches HCC is one of the most common malignancies worldwide but current medication is not sufficient to resolve the major concern about the long-term treatment efficacy; thus, uncovering the molecular pathogenesis of HCC and finding new therapeutic targets are vitally important (e.g. see page 84660; discussion). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to use the methods for identifying anti-neoplastic agents comprising the positively recited steps of providing a cancerous cell or tissue; contacting the cell with a candidate compound; and determining an increase in the amount of inflammatory biomarker, including increases in caspase enzymes via activation of the caspase cascade, as taught by Weber, to identify compounds useful to treat tumors characterized by pyroptosis, thereby arriving at the claimed invention, because pyroptosis was recognized as caspase-1 dependent programmed cell death; and thus, activation of pyroptosis exerted anticancer effects via cell death; and thus, any agent capable of activating the caspase-1 cascade would be recognized as useful in treating tumors associated with pyroptosis, as taught by Chu. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. 
The person of ordinary skill in the art would have been motivated to make the modification because induction of pyroptosis had already been shown to elicit beneficial effects against many types of cancers and finding new therapeutic targets for treating cancer was recognized as vitally important, as taught by Chu. 
The person of ordinary skill in the art would have had a reasonable expectation of success because Weber had already taught each of the positively recited steps in the claimed method (e.g. providing a cancerous cell; contacting the cell with a candidate compound; and determining an increase in a biomarker, including caspase enzymes activated via the caspase cascade) identified compounds useful in treating the same types of tumors as claimed (e.g. carcinomas, neuroblastomas, Wilms’ tumor, malignant carcinoid carcinomas, osteogenic sarcoma). Thus, the mechanism behind how the tumor would be treated (i.e. apoptosis vs. pyroptosis) amounts to, at best, recognizing another advantage which would flow naturally from following the suggestion of Weber because Weber teaches the compounds identified by their method are useful for treating the same types of tumors as is claimed.  In addition, Chu had already taught that the caspase-1 biomarker (i.e. part of the caspase cascade) was associated with pyroptosis and that activation of pyroptosis would have beneficial anti-cancer effects. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Weber contains a “base” method of identifying compounds useful for treating tumors, including ones encompassed by the instant claims, comprising determining an increase in a caspase enzyme biomarker; and Chu contains a similar method for identifying a compound useful for treating a tumor, wherein the technique of determining an increase in a caspase-1 biomarker is taught as advantageous because that candidate compound would activate caspase-1 dependent cell death (i.e. pyroptosis).  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Chu would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Conclusion
11. No claims are allowed.

12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
December 14, 2022